Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4, 6, 8-9, 12-13 and 25) in the reply filed on 12/6/2021 is acknowledged.
Claims 19-24, 26, 30-31 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/2021.
Specification
The disclosure is objected to because of the following informalities: Recitation of “Drawings” on line 26 of page 9 of the specification should be corrected to “BRIEF DESCRIPTION OF THE DRAWINGS”.
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6, 8-9, 12-13 and 25 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 reads: "cation exchange particles configured to exchange ammonium ions for predominantly hydrogen ions and to exchange essential cations predominantly for sodium ions".  However, with this wording "configured to exchange ammonium ions for predominantly hydrogen ions and to exchange essential cations predominantly for sodium ions", the claim attempts to define the cation exchange particles, in terms of the result to be achieved, which merely amounts to a statement of the underlying problem, without 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 12-13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0144542 A1 to Pudil et al. (hereinafter referred to as “Pudil”).
Pudil teaches a sorbent for removing metabolic waste products from a dialysis liquid (see Figure 10), the sorbent comprising a homogeneous mixture (see paragraph [0170])  of: 
(a) uremic toxin-treating enzyme particles comprising a uremic toxin-treating enzyme i.e. urease active jack bean meal (JBM) on alumina (307)(see paragraph [0169],  paragraph [0061]);	
(b) cation exchange particles of zirconium phosphate (311)(see paragraph 
(c) anion exchange particles of hydrous zirconium oxide (309)(see paragraph [0169],  paragraph [0061]) and further comprising a soluble source of sodium ions of sodium chloride and sodium bicarbonate (304, 310)(see paragraph [0169]).
	Pudil further discloses a dialysis system for treating and recycling dialysate, the system comprising a sorbent cartridge as described above )(see paragraph [0169]) which releases a predicted amount of sodium (see paragraph [0139],  paragraph [0169]) following ion exchange in the sorbent, a conduit for conveying spent dialysate from a source of spent dialysate to the sorbent cartridge (see paragraph [0169] and figures), a conduit for conveying regenerated dialysate from the sorbent cartridge to the source of spent dialysate (see paragraph [0169-[0170]] and figures), and an   infusate system (see paragraph [0139]) for dosing an infusate solution comprising essential cations to the regenerated dialysate such that the solution combines with the predicted release of sodium ions from the sorbent cartridge to generate a predetermined dialysate sodium concentration (see paragraph [0139]).
The dialysis system comprises a source of salts other than calcium, magnesium and potassium salts for addition to the regenerated dialysate, i.e. sodium chloride (see paragraph [0169]).
Claims 1-4, 6, 8-9, 12-13 and 25 essentially differ from the sorbent and the dialysis system in reciting that the cation exchange particles are set to a pH range of from 3.5 to 5.0 (claim 1) or pH 4.5 (claim 8) and anion exchange particles are set to a pH in the range of from 7 to 14 (claim 12).
	The pH range of cation exchange particle and anion exchange particle is set to optimize the exchange of ammonium ions for predominantly hydrogen ions and to exchange essential cations predominantly for sodium ions.  It would have been obvious to one .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2015/142624 A1 teaches a cartridge comprising zirconium phosphate, zirconium oxide, urease on alumina, sodium bicarbonate (see Figures 1-5; paragraph [0040]-[0045]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
1/1/21